Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 9, 25, 30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belder et al. (“Coreference Clustering Using Column Generation”, IDS), hereinafter referred as Belder, in view of Lacewell et al. (US Patent Application Publication 2018/0322333, IDS), hereinafter referred as Lacewell.

Regarding claim 1, Belder discloses a system for training a model for a computer system (Abstract, page 3, 5 - generating an optimal clustering for coreference resolution; learning encompasses learning the pairwise classifier PC), comprising: 
raw input data (page 3, 7, documents); and 
a set packing engine executed by the first computer system, 
the set packing engine: 
processing the raw input data to formulate correlation clustering corresponding to the raw input data as an integer linear program (page 3 – 4, - approach we take is based on an Integer Linear Programming (ILP) formulation; enumerate all possible clusters, using the integers from 0 to 2n-1. 0 is the cluster without any mentions, 2n-1 is that containing all mentions); 
processing the correlation clustering to generate an expanded formulation of the correlation clustering (page 3, 5-6, – find values for a set of variables, so that the objective function (linear in these variables) is maximized (or, without loss of generality, minimized; maximally improves the objective function, we need to calculate the reduced cost for each non-basic variable. This maximally Improving variable will then enter the basis); 
solving the expanded formulation using a column generation process (page 5-6 - Solving the ILP using Column Generation); and 
transmitting training information corresponding to the solved expanded formulation to a model system (page 3, 5 - 6). 
However, Belder does not teach a computer system in communication with a database including raw input data; and the training information assisting the model system in performing computer vision processing on input data to identify output data. 
However, in a similar field of endeavor Lacewell discloses a system for person recognition (abstract). In addition, Lacewell teaches a computer system in communication with a database including raw input data ([0026] - [0028], [0101] - the sensed training data (127B) and sensed cue data 170 with a lengthy decay period may be stored within the global model data 127 or in the global model database 113); and the training information assisting the model system in performing computer vision processing on input data to identify output data ([0034] –[0035], [0056] – [0058] - global model may sense trained characteristics 124 as sensed training data 127B, such as regions of interest of the training person 10, such as their face and three regions of their body, (e.g., left and right shoulders, hair, and torso); process 400 may start with the offline training phase 400A, which may be an example of the offline training phase discussed above, for the global model 120. In operation S405, sensed training data 127B for a training person 10 is collected and associated with a globally unique identifier 127A). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the training information generation as taught by Belder with the computer vision system as taught by Lacewell since doing so would accurately train a model to perform computer vision operations.

Regarding claim 6 (depends on claim 1), Lacewell discloses the system wherein the set packing engine identifies a plurality of body parts in one or more video frames ([0090], [0105]). 

Regarding claim 9 (depends on claim 1), Lacewell discloses the system wherein the set packing engine denotes a set of human body part detections using the raw input data ([0090], [0105]).
	
Regarding claims 25, 30 and 33, they are corresponding to claims 1, 6 and 9, respectively, thus they are interpreted and rejected for the reasons set forth above in the rejection of claims 1, 6 and 9.

Claim(s) 2 – 4, 7 – 8, 10 – 12, 21 – 24, 26 – 28, 31 – 32, 34 – 36 and 45 – 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belder in view of Lacewell, and in further view of Chari et al. (“On Pairwise Costs for Network Flow Multi-Object Tracking”, IDS), hereinafter referred as Chari.

Regarding claim 2 (depends on claim 1), Belder in view of Lacewell fails to explicitly disclose the system wherein the set packing engine formulates sequences of subtracks for detecting people in one or more video frames as an integer linear problem.
However, in a similar field of endeavor Chari discloses a method for network flow multi-object tracking (abstract). In addition, Chari discloses a set packing engine formulates sequences of subtracks for detecting people in one or more video frames as an integer linear problem (page 3, col 1-2; page 5, col 2 to page 7, col 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Seider and Lacewell with those of Chari since doing so would track the detections for aggregation.

Regarding claim 3 (depends on claim 2), Chari discloses the system wherein the set packing engine defines a set of detections of people in the one or more video frames (page 3, col 1-2; page 6, col 2 to page 7, col 1).

Regarding claim 4 (depends on claim 3), Chari discloses the system wherein the set packing engine decomposes track costs in terms of subtrack costs (page 3, col 2 to page 4, col 2).

Regarding claim 7 (depends on claim 6), Belder in view of Lacewell fails to explicitly disclose the system wherein the set packing engine associates pairs of detections with costs associated with a common person.
However, in a similar field of endeavor Chari discloses a method for network flow multi-object tracking (abstract). In addition, Chari discloses a set packing engine associates pairs of detections with costs associated with a common (page 3, col 2 to page 4, col 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Seider and Lacewell with those of Chari since doing so would track the detections for aggregation.

Regarding claim 8 (depends on claim 7), Chari discloses the system wherein the set packing engine aggregates the detections to form representations of people using an integer linear program formulation (page 4, col 1; page 5, col 2; page 8, col 1-2).

Regarding claim 10 (depends on claim 9), Belder in view of Lacewell fails to explicitly disclose the system wherein the set packing engine defines a set of people as a power set of the set of human body part detections.
However, in a similar field of endeavor Chari discloses a method for network flow multi-object tracking (abstract). In addition, Chari discloses a set packing engine defines a set of people as a power set of the set of human body part detections (page 5, col 1-2; page 7, col 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Seider and Lacewell with those of Chari since doing so would efficiently track the group of people in the video.

Regarding claim 11 (depends on claim 10), Chari discloses the system wherein the set packing engine defines a cost for a person (page 3, col 2 to page 4, col 2).

Regarding claim 12 (depends on claim 11), Chari discloses the system wherein the set packing engine models a person according to a common tree structured model (page 4, col 2 to page 5, col 1; page 7, col 1-2).

Regarding claim 21 (depends on claim 1), Belder in view of Lacewell fails to explicitly disclose the system wherein the set packing engine tightens linear programming relaxation of a minimum weight set packing framework.
However, in a similar field of endeavor Chari discloses a method for network flow multi-object tracking (abstract). In addition, Chari discloses a set packing engine tightens linear programming relaxation of a minimum weight set packing framework (page 3, col 2 to page 4, col 1; page 10, col 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Seider and Lacewell with those of Chari since doing so would improve the accuracy of the detection.

Regarding claim 22 (depends on claim 21), Chari discloses the system wherein the set packing engine determines whether sub-row inequalities destroy a structure of a pricing problem (page 4, col 1-2; page 6, col 1 to page 7, col 1).

Regarding claim 23 (depends on claim 22), Chari discloses the system wherein the set packing engine solves the pricing problem while modifying the structure of the pricing problem (page 4, col 1-2; page 6, col 1 to page 7, col 1).

Regarding claim 24 (depends on claim 22), Chari discloses the system wherein the set packing engine solves the pricing problem without modifying the structure of the pricing problem (page 4, col 1-2; page 6, col 1 to page 7, col 1).

Regarding claims 26 – 28, 31 – 32, 34 – 36 and 45 – 48, they are corresponding to claims 2 – 4, 7 – 8, 10 – 12, 21 – 24, respectively, thus they are interpreted and rejected for the reasons set forth above in the rejection of claims 2 – 4, 7 – 8, 10 – 12, 21 – 24.

Claim(s) 13 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belder in view of Lacewell, and in further view of Roso et al. (US Patent Application Publication 2014/0133751, IDS), hereinafter referred as Roso.

Regarding claim 13 (depends on claim 1), Belder in view of Lacewell fails to explicitly disclose the system wherein the set packing engine performs dimensionality reduction by partitioning sets of pixels into sets of super-pixels.
However, in a similar field of endeavor Roso discloses a method for superpixel life cycle management (abstract). In addition, Roso discloses a set packing engine performs dimensionality reduction by partitioning sets of pixels into sets of super-pixels ([0036] – [0041], [0045] – [0048]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Seider and Lacewell with those of Roso since doing so would efficiently preprocess the data for recognition.

Regarding claim 37, it is corresponding to claim 13, thus it is interpreted and rejected for the reasons set forth above in the rejection of to claim 13.

Claim(s) 16 - 20 and 40 - 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belder in view of Lacewell, in further view of Roso and Iqbal et al. ("Multi-Person Pose Estimation with Local Joint-to-Person Associations”, IDS), hereinafter referred as Iqbal.

Regarding claim 16 (depends on claim 1), Belder in view of Lacewell fails to explicitly disclose the system wherein the set packing engine generates: (i) a set of observations corresponding to a set of superpixels, and (ii) a set of hypotheses corresponding to a set of biological cells.
However, in a similar field of endeavor Roso discloses a method for superpixel life cycle management (abstract). In addition, Roso discloses a set packing engine a set of observations corresponding to a set of superpixels ([0045] – [0048], [0056] – [0060]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Seider and Lacewell with those of Roso since doing so would efficiently infer information from the dataset.
However, Belder in view of Lacewell and in further view of Roso fails to explicitly disclose the system wherein the set packing engine generates: (ii) a set of hypotheses corresponding to a set of biological cells.
However, in a similar field of endeavor Iqbal discloses a method for multi-person pose estimation (abstract). In addition, Iqbal discloses a set packing engine generates: a set of hypotheses corresponding to a set of biological cells (page 3 and 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Seider and Lacewell with those of Iqbal since doing so would efficiently infer information from the dataset.

Regarding claim 17 (depends on claim 16), Iqbal discloses the system wherein the set packing engine defines a radius constraint as a cost (page 7 and 10).

Regarding claim 18 (depends on claim 17), Roso discloses the system wherein the set packing engine denotes an upper bound on an area of a cell and an area of a superpixel ([0042] – [0045], [0050] – [0053], [0063] – [0067]).

Regarding claim 19 (depends on claim 18), Iqbal discloses the system wherein the set packing engine defines a volume constraint as a cost (page 5 - 6).

Regarding claim 20 (depends on claim 19), Iqbal discloses the system wherein the set packing engine describes image-level evidence corresponding to a quality of a cell (page 4 - 5).

Regarding claims 40 – 44, they are corresponding to claims 16 – 20, respectively, thus they are interpreted and rejected for the reasons set forth above in the rejection of claims 16 – 20.

Allowable Subject Matter
Claims 5, 14 – 15, 29 and 38 – 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668